The Court
said it is not a technical release, and was not sufficient to restore the competency of the witness.
Mr. Bradley then offered a release under the seal of the said John Brown, releasing all right of action of the firm against the witness in relation to the transaction.
Mr. Key, conircl. The authority in 14 Johnson, 387, only decides that one partner may release the debts of the firm ; not unli-quidated damages.
Mr. Bradley, in reply. One partner has power to release all the rights of the firm. Gow on Partnership, 76, 77; Starkie, part 4, p. 758, note.
The Court was of opinion, that the release under the seal of one of the firm, stating himself to be a partner, is a sufficient release.
*696The Court said that the witness (who had been examined yesterday, without a release,) must be examined again, unless the defendants should waive the new examination ; which they did.